Pob cuanto, la sentencia en este caso fué dictada en agosto 17, 1927, y el 2 de enero de 1929, cuando se presentó la moción de desestimación no había sido aún archivada la transcripción del récord;
Pob cuanto, debido al largo período de tiempo transcu-rrido esta corte hubiera estado muy dispuesta a desesti-mar el caso si se hubiera demostrado alguna falta de dili-gencia específica por parte del apelante para proseguir la apelación ;
Pob cuanto hemos escudriñado cuidadosamente el récord y no hemos podido hallar que el apelante o sus abogados hayan sido culpables de verdadera negligencia;
Pob cuanto no se ha colocado a esta corte en posición de ver exactamente los medios coercitivos que hubiera podido usar el apelante para compeler a los taquígrafos a transcri-bir sus notas;
Pob cuanto esta corte está convencida de que la falta, como cuestión general, cabe en la condición muy ocupada de la corte de distrito, o en el sistema de transcripción ta-quigráfica, según esta dificultad ha sido expresada en 2 California Jurisprudence 615, párrafo 337 ;
Pob cuanto después de haberse radicado la moción de desestimación se ha archivado la transcripción de autos y el apelante también ha presentado su alegato;
*1002PoR tanto, en ausencia de razón satisfactoria en derecho y en uso de sn discreción, la corte declara sin lugar la mo-ción de desestimación antes citada. '